446 So. 2d 1105 (1984)
Tony Leonard SCOTT, Appellant,
v.
STATE of Florida, Appellee.
Nos. 83-1197, 83-1198.
District Court of Appeal of Florida, Second District.
February 10, 1984.
Rehearings Denied March 19, 1984.
Jerry Hill, Public Defender, Bartow, and Robert F. Moeller, Asst. Public Defender, Tampa, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Katherine V. Blanco, Asst. Atty. Gen., Tampa, for appellee.
OTT, Chief Judge.
Appellant's probation was revoked because he failed to pay monthly cost of supervision fees and because he violated the law by failing to redeliver a hired vehicle. See § 817.52(3), Fla. Stat. (1981). There was no evidence adduced that the monthly fees were not paid nor that appellant had the ability to pay the fees. Therefore, we strike the finding of this violation. See Coxon v. State, 365 So. 2d 1067 (Fla. 2d DCA 1979).
There was sufficient evidence to support the finding that appellant violated the law. The record is clear that the lower court would have revoked appellant's probation for this violation alone. See Sillett v. State, 393 So. 2d 53 (Fla. 2d DCA 1981). Accordingly, the order revoking appellant's probation is AFFIRMED.
CAMPBELL and LEHAN, JJ., concur.